
	
		II
		109th CONGRESS
		2d Session
		S. 4002
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Canyon Ferry National Recreation Area in
		  the State of Montana, to establish the Canyon Ferry Recreation Management Fund,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Canyon Ferry National Recreation
			 Area Act.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Canyon Ferry
			 Unit Dam—
					(A)was authorized by
			 the Flood Control Act of 1944 (58 Stat. 891, chapter 665); and
					(B)is operated by
			 the Bureau of Reclamation;
					(2)the Canyon Ferry
			 Reservoir—
					(A)covers
			 approximately 33,500 acres;
					(B)has 96 miles of
			 shoreline;
					(C)encompasses 9,360
			 acres of developed and undeveloped recreation land;
					(D)is located
			 approximately 17 miles east of Helena, Montana; and
					(E)has become an
			 important regional recreation destination;
					(3)the growing
			 recreational use at the Canyon Ferry Reservoir generates revenue that is
			 important to local economies; and
				(4)multiple
			 jurisdictions currently manage that important public land.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide high
			 quality recreational facilities and services on the land surrounding the Canyon
			 Ferry Reservoir;
				(2)to conserve the
			 scenic, scientific, historic, and other resource values contributing to the
			 public use and enjoyment of that land and water;
				(3)to promote
			 cooperation between the Federal Government and private entities to manage that
			 exceptional resource;
				(4)to authorize the
			 Secretary to manage certain resources; and
				(5)to transfer to
			 the Secretary, without consideration, administrative jurisdiction over certain
			 Federal land for management as a unit of the National Forest System.
				3.DefinitionsIn this Act:
			(1)CooperatorThe
			 term cooperator means any—
				(A)Federal
			 agency;
				(B)State, local, or
			 tribal government;
				(C)public or private
			 agency;
				(D)nonprofit
			 organization;
				(E)institution
			 (including any educational institution);
				(F)small or local
			 business;
				(G)corporation;
				(H)individual;
			 and
				(I)other legal
			 entity located within the United States.
				(2)DamThe
			 term Dam means—
				(A)the Canyon Ferry
			 Unit Dam; and
				(B)any facility
			 relating to the Canyon Ferry Unit Dam.
				(3)FundThe
			 term Fund means the Canyon Ferry Management Fund established by
			 section 9(a).
			(4)National forest
			 system landThe term National Forest System land
			 means land included in the National Forest System (as defined in section 11(a)
			 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
			 1609(a))).
			(5)Recreation
			 AreaThe term Recreation Area means the Canyon Ferry
			 National Recreational Area designated by section 4(a).
			(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(7)StateThe
			 term State means the State of Montana.
			4.Establishment
			(a)In
			 generalCertain Federal land managed by the Forest Service, as
			 generally depicted on the map entitled Canyon Ferry National Recreation
			 Area, dated June 2006, is designated as the Canyon Ferry
			 National Recreation Area.
			(b)Public availabilityThe map described in subsection (a) shall
			 be filed and made available for public inspection—
				(1)in the Office of the Forest Supervisor of
			 the Helena National Forest; and
				(2)on the Internet.
				5.Management
			(a)In
			 generalSubject to the authority of the Secretary of the Interior
			 under section 6, the Secretary shall manage the Recreation Area to establish
			 and provide for—
				(1)public
			 recreational opportunities in the Recreation Area (including hunting and
			 fishing);
				(2)scenic,
			 scientific, historic, and other resource values contributing to the public use
			 and enjoyment of the Recreation Area; and
				(3)other uses in the
			 Recreation Area.
				(b)Applicable
			 lawSubject to valid existing rights, the Secretary shall
			 administer the Recreation Area in accordance with laws (including regulations)
			 applicable to units of the National Forest System.
			(c)Waters
				(1)EffectNothing
			 in this Act affects the jurisdiction of the Commissioner of Reclamation to
			 manage and regulate water levels that are—
					(A)located on the
			 Missouri River; and
					(B)subject to
			 flowage easements.
					(2)Limitation of
			 management authorityThe Secretary shall manage all Forest System
			 land in the Recreation Area, as depicted on the map described in section
			 4(a).
				(d)Campgrounds and
			 airports
				(1)Authority of
			 SecretaryIn accordance with section 1005 of the Omnibus
			 Consolidated and Emergency Supplemental Appropriations Act, 1999 (Public Law
			 105–277; 112 Stat. 2681–715), the Secretary of the Interior shall
			 manage—
					(A)Indian Road
			 Campground;
					(B)Cottonwood
			 Campground; and
					(C)the Canyon Ferry
			 Airport.
					(2)Existing
			 agreementsTo benefit the interests of the public, the Secretary
			 shall act in accordance with any agreement in existence on the date of
			 enactment of this Act with any organization for the management of—
					(A)campgrounds
			 located in the Recreation Area; and
					(B)marinas located
			 in the Recreation Area.
					(e)Land
			 acquisitionThe Secretary may acquire land and interests in land
			 by purchase, exchange, donation, or otherwise, with donated or appropriated
			 funds.
			(f)BoundariesFor
			 purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9), the boundary of the Recreation Area shall be
			 considered to be a National Forest boundary that existed as of January 1,
			 1965.
			(g)Comprehensive
			 management plan
				(1)Applicable
			 lawThe Secretary shall develop a management plan for the
			 Recreation Area under paragraph (1) in accordance with the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.).
				(2)Development of
			 planThe Secretary may develop a management plan under paragraph
			 (1)—
					(A)as a separate
			 document; or
					(B)in conjunction
			 with the next regular update of the management plan for the Helena National
			 Forest.
					(3)ApplicabilityNothing
			 in this Act requires an immediate revision or amendment to any plan for any
			 unit of the National Forest System.
				(4)Use of planning
			 documentsUntil the date on which the Secretary develops a
			 management plan under paragraph (1), the Secretary may use planning documents
			 prepared by the Department of the Interior without further administrative
			 action.
				(h)WithdrawalSubject
			 to valid existing rights, all Federal land located within the Recreation Area
			 is withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws relating to mineral and geothermal leasing.
				6.Authority of
			 Secretary of the Interior
			(a)Hydropower
			 facilitiesThe Commissioner of Reclamation shall continue to
			 administer and operate—
				(1)the Dam;
				(2)any power
			 facility relating to the Dam; and
				(3)any land or
			 facility depicted on the map described in section 4(a).
				(b)Residential
			 areasNothing in this Act affects the authority of the Secretary
			 of Interior to carry out title X of the Omnibus Consolidated and Emergency
			 Supplemental Appropriations Act, 1999 (Public Law 105–277; 112 Stat. 2681–710)
			 as depicted on the map described in section 4(a).
			7.Existing
			 authorizations
			(a)In
			 generalExcept as provided in subsections (b) and (c), nothing in
			 this Act affects any authorization in effect as of the date of enactment of
			 this Act made by any department or agency of the Federal Government for the use
			 of land or water located within the Recreation Area (referred to in this
			 section as an existing authorization).
			(b)Assumption of
			 existing authorizationNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall—
				(1)assume the
			 administration of any existing authorization; and
				(2)manage the
			 existing authorization in accordance with the terms of that existing
			 authorization.
				(c)Renewal of
			 existing authorizationThe renewal of any existing authorization
			 shall be made in accordance with such terms and conditions as the Secretary may
			 prescribe.
			8.Cooperative
			 agreements
			(a)In
			 generalNotwithstanding chapter 63 of title 31, United States
			 Code, the Secretary may enter into cooperative agreements (including agreements
			 providing for the sharing of costs of activities or services otherwise
			 authorized by law) with 1 or more cooperators for—
				(1)the construction,
			 maintenance, improvement, or operation of any facility not under the
			 jurisdiction of the Administrator of General Services that is located on or in
			 the vicinity of—
					(A)land managed by
			 the Forest Service;
					(B)land administered
			 by any other public entity; or
					(C)private
			 land;
					(2)the development,
			 production, publishing, distribution, or sale of educational and interpretive
			 materials and products;
				(3)the sale, on or
			 in the vicinity of land managed by the Forest Service, of—
					(A)health and safety
			 convenience products;
					(B)photography
			 supplies; or
					(C)other related
			 items (as determined by the Secretary);
					(4)the collection,
			 on behalf of the cooperators that are parties to the cooperative agreement, of
			 funds from the sale of—
					(A)materials;
					(B)products;
			 and
					(C)services;
					(5)the restoration
			 and maintenance of the ecological integrity of National Forest System land;
			 and
				(6)the operation and
			 maintenance of any recreation facility located on National Forest System
			 land.
				(b)Terms and
			 conditions
				(1)In
			 generalSubject to paragraph (2), a cooperative agreement entered
			 into under subsection (a)—
					(A)shall, at a
			 minimum, require terms and conditions that protect public investments,
			 including terms and conditions that—
						(i)relate to the
			 ownership and operation of any facility or improvement covered by the
			 cooperative agreement; and
						(ii)are mutually
			 agreed to by the Secretary and the cooperators that are parties to the
			 cooperative agreement; and
						(B)may provide terms
			 and conditions that describe the manner by which costs shall be shared between
			 the Secretary and the cooperators that are parties to the cooperative
			 agreement, including—
						(i)the
			 acceptance of any in-kind contribution; and
						(ii)the contribution
			 of any volunteer service.
						(2)ExceptionThe
			 Secretary shall not enter into a cooperative agreement under subsection (a) if
			 the purposes described in subsection (a) may be satisfied by—
					(A)entering into a
			 procurement contract or providing a grant under chapter 63 of title 31, United
			 States Code; or
					(B)providing a
			 special use authorization.
					(c)Treatment of
			 contribution of volunteersThe value of services performed by
			 persons who volunteer services to the Forest Service and who are recruited,
			 trained, and supported by a cooperator that is a party to a cooperative
			 agreement under subsection (a) may be considered to be an in-kind contribution
			 of the cooperator for the purposes of cost sharing under subsection (a).
			(d)Funds collected
			 by cooperators
				(1)In
			 generalFunds collected under an agreement under subsection (a)
			 from the sale of materials, products, or programs on behalf of a cooperator
			 shall not be considered to be the property of the United States.
				(2)Forwarding of
			 fundsThe Secretary shall forward to the appropriate cooperator
			 any funds described in paragraph (1).
				(e)Advancement or
			 reimbursement of funds
				(1)In
			 generalSubject to paragraph (2), and in accordance with a
			 cooperative agreement entered into under subsection (a), the Secretary
			 may—
					(A)advance or
			 reimburse funds to an appropriate cooperator from any appropriation of the
			 Forest Service that is available for similar work; and
					(B)furnish to the
			 cooperator any supplies, facilities, or equipment.
					(2)Conditions for
			 advancementThe Secretary may advance funds to a cooperator under
			 paragraph (1)(A) if—
					(A)the advancement
			 represents the share of the Secretary of any costs, activities, or services
			 under a cooperative agreement entered into under subsection (a); and
					(B)the cooperator is
			 not obligated to reimburse the Secretary for those costs, activities, or
			 services.
					9.Miscellaneous
			 provisions
			(a)Donations
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 may accept donations of funds, property, or services from any—
					(A)individual;
					(B)foundation;
					(C)corporation;
			 or
					(D)public
			 entity.
					(2)Authorized
			 usesThe Secretary shall use donations of funds, property, or
			 services accepted under paragraph (1) for—
					(A)capital
			 improvements in the Recreation Area;
					(B)facility
			 enhancements and repair of the Recreation Area;
					(C)operation and
			 maintenance of the Recreation Area;
					(D)the provision
			 of—
						(i)visitor access to
			 the Recreation Area;
						(ii)visitor services
			 and information relating to the Recreation Area; and
						(iii)interpretation
			 of and education relating to the Recreation Area;
						(E)maintenance of
			 trails in proximity to the Recreation Area;
					(F)ensuring the
			 health and safety needs of visitors of the Recreation Area;
					(G)habitat
			 restoration relating to wildlife-dependent recreation, including—
						(i)hunting;
						(ii)fishing;
						(iii)wildlife
			 observation; and
						(iv)photography;
			 and
						(H)law enforcement
			 relating to public use of the Recreation Area.
					(b)Cooperating
			 associationsTo provide services and facilities consistent with
			 this Act, the Secretary may enter into grants, contracts, and cooperative
			 agreements with—
				(1)the Canyon Ferry
			 Foundation;
				(2)the Helena Forest
			 Foundation; and
				(3)any other
			 organization.
				10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
